Title: To Thomas Jefferson from Levi Lincoln, 6 December 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington Decr. 6th. 1802
          
          By the last mail I recd. letters from two very respectable Gent. in the county of Essex, to whom I had written, respecting the political Conduct of Mr Whettimore the Surveyor of Gloucester. As I assured them no use should be made of their names, they are not mentioned. From one of these letters the following is an extract—“I have made particular enquiries respecting Mr Whittemores political conduct, and find it has been (prior to the appoinment of Mr. Gibbaut) uniformly that of a high federalist, using his time and abilities in rendering the present administration unpopular—But since the dismission of Mr Tuck, he has conducted with more caution.” The other letter is much more particular, lengthy full & decided—I have no doubt of the statements being correct, and that it would be useful proper, & popular to remove him—
          A Mr. Fosdick of Portland has been represented also as a very bitter and open mouthed collector. 
          I differ very much from many of my friends with respect to the utility of Mr Paine’s writings It is to be regreted that he cannot be induced to be silent on the character of General Washington and the christian religion—But republicans I think can better manage, than quarrel with, his treatment of these subjects. 
          His political writings will certainly be very useful in the eastern States. The violent federalist can say nor do any thing more, than they have said & done—They consider Paine’s writings as irresistable in their affects on the public mind, and dread them, as they would a scourge of scorpions. There are no terms to be made with them. The inclosed, which you will be pleased to throw your eye on, at a moment of leisure, exhibits I presume, the republican feeling in reference to Paine & his writings in Massachusetts, They distinguish between his politicks & his religion, & apologise for his attack on Genl Washington on the score of personal sufferings, or neglect—Federalists here already anticipated & exhausted themselves & their invectives on these topicks. Republicans have been defending him, and would now be extremely mortified, to have their friends join with the federalist, in denouncing him—
          The P.S to the inclosed, furnishes a specimen of clerical insolence & impudence, in the face of a parish composed of a majority of republicans—
          with affectionate esteem I am Sir most respectfully yours
          
            Levi Lincoln
          
        